Title: To James Madison from William Eustis, 25 September 1811
From: Eustis, William
To: Madison, James


Dr Sir,Washington Septr 25th: 1811.
Your Letter of the 21st instant was received yesterday. By the mail of the same day an order issued to General Hampton directing the attendance of all the officers named in the request of the Court Martial. A duplicate of the order was also confided to Lt Colo. Backus, a member of the court objected to by Genl. Wilkinson and discharged, who is ordered to the Southward to supply the place of one of the field officers ordered from that station, with directions to deliver it to General Hampton in order that the earliest notice may be given to the concerned.
The proceedings of the court martial in the case of Surgeon’s Mate Huston, as also the Letter from Jeffersonville Ky recommending Mr Wood for a commission in the army is received by the mail of this morning.
The West end of the city continues healthy—Capitol hill less so. Looking with impatience for your return which will relieve us from the quasi exile of the last two months, we are with our best respects to Mrs Madison, Dr Sir, your respectful
W Eustis
